DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 22 Aug 2021 has been entered.  Claims 1-26 are currently pending in the application. 
Response to Arguments
Applicant’s arguments filed on 22 Aug 2021 have been fully considered.   While amendments have overcome the 35 USC § 101 and 35 USC § 112 rejections, they are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below. 
Argument 1: The Applicant states (page 12): “The prediction phase involves a system model that is used to propagate predictions about the state of the platform, then one or more measurement models are used in the update phase as explained in detail by paragraph [0067] of Applicant's specification. Accordingly, Applicant's claims must be interpreted within this context and they explicitly refer to these specific parts of the state estimation technique.”
Response 1: The Examiner respectfully disagrees.  The Examiner is not limited to Applicant’s paragraph 0067 because Applicant has multiple contexts from which to choose in paragraphs 0067 through at least paragraph 0074 has multiple examples of “nonlinear measurement models” to include the example cited by the Examiner in the previous office action in paragraph 0070 “[0070] In one aspect, the nonlinear measurement model includes models for radar-related errors comprising any one or any 
Argument 2: The Applicant states (page 12) “This is an important distinction and is explained in the noted paragraph as not being equivalent to conventional linear state estimation techniques, such as a Kalman filter (KF). Further, contrary to the Examiner's contention, an extended Kalman filter (EKF) is not a nonlinear technique as defined by Applicant's specification (and as known to one of ordinary skill in the art) because an EKF requires a linearized approximation of nonlinear behavior rather than being truly nonlinear itself.
Response 2: The Examiner respectfully disagrees. Applicant has the following paragraph in their specification:
[0162] It is worth noting that a KF filter can also be used given that the sensor model and the system model are linear. If either the sensor or the system model are not linear, different forms of KF can be used like Extended Kalman Filter (EKF) to linearize the models prior to running the filter. 
In this paragraph, the Applicant discloses that an EKF can be used to “linearize” data that is “not linear, different form of KF” to estimate the state.  The Applicant is encouraged to describe the difference between “not linear” and “non linear”.  Applicant is encouraged to support their contention that EKF is inherently non-linear.  
The Applicant is free to define the EKF as a linear function and to use that definition in their claims.  However, the Applicant must make that a clear distinction in the specification, not the conflicting versions of paragraphs 0067 and 0162.  Without a clearly stated definition, the Examiner applied the more well understood, routine, and conventional definition of EKF in the office action and used citations regarding an EKF as a non-linear approximation.  Wikipedia has defined the EKF in this way:  “In estimation theory, the extended Kalman filter (EKF) is the nonlinear version of the Kalman filter which linearizes about an estimate of the current mean and covariance.”  (see “https://en.wikipedia.org/wiki/Extended_Kalman_filter retrieved on 20 NOV 2021. The Wikipedia archive of 20 Jul 2010 has exactly the same first sentence).  

Argument 3: The Applicant states (page 12) “2. Rohr does not use tight or deep coupling  …Moreover, it is also well known that integration of different kinds of information using a state estimation technique can be implemented using different architectures, such as loosely-coupled or tightly-coupled as described in paragraph [0212] of Applicant's specification.”  and (page 13): “3. Rohr's loosely-coupled technique leads to significant distinctions when compared to Applicant's claims” … and (page 14) “This is emphasized in Rohr's FIG. 10, particularly block 1020 which explains that multiple positions are maintained, each from different positional sensor systems as is characteristic of the loosely-coupled architecture and there is no correspondence to Applicant's techniques.”
Response 3: The Examiner respectfully disagrees. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (loosely-coupled or tightly-coupled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant’s own specification makes liberal usage of loosely coupled systems in paragraphs 0191-0192, 0217-0222, and 0236-0240.  The Applicant is strongly encouraged to make the clear distinction in claim limitations between the requirements for loosely coupled and tightly coupled system in accordance with their specification.  
Argument 4: The Applicant states (page 14) “Accordingly, it is clear that nothing in Rohr corresponds to the nonlinear state estimation technique defined in parts i) and ii) of claim 1 or parts 1) and 2) of claim 20, because this single nonlinear state estimation technique must both use the obtained motion sensor data and directly integrate the radar measurements during the update phase using the nonlinear measurement model.”
Response 4: The Examiner respectfully disagrees. The citations in Rohr are completely in context of Applicant’s paragraph 0070 which merely requires that radar errors be used in the update 
Argument 5: The Applicant states (page 15) “Notably, this ignores the usage of terms of art that are defined in Applicant's specification in paragraph [0067] as discussed above. The system model is one part of the nonlinear state estimation technique, along with its counterpart, the measurement model. An error-state system model does not directly refer to sensor errors, but instead describes how the state is represented (it is the system model, also called state model).”
Response 5: The Examiner respectfully disagrees. As stated above, the paragraph 0067 is not Applicant’s sole input.  In this case, Rohr provides the integrating module with both the radar inputs and the errors of from the radar.  These inputs were correctly characterized as “an error-state system model.”  
Argument 6: The Applicant states (page 16) “In an error-state system model, the states of the model are deltas of the quantities (such as deltas of position, velocity and attitude)) that are applied to the quantities values provided by inertial mechanization. A detailed discussion of this implementation is provided in paragraphs [0114]-[0140] of Applicant's specification. Importantly, the modeling of sensor errors is only one aspect of this system model, as described in paragraph [0132] for example and must be viewed as an addition to the core functionality of estimating the states.”
Response 6: The Examiner respectfully disagrees. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (that the states of the model must be are delta quantities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument 7: The Applicant states (page 16) “With respect to claim 11 which specifies that the nonlinear state estimation technique may be a particle filter, the Examiner cites Rohr's usage of particle filters. However, Applicant respectfully submits this teaching is irrelevant for the reasons discussed above, namely none of Rohr's unimodal state estimators receive both motion sensor data and radar measurements to determine integrated position directly and Rohr's multimodal state estimator uses only position as inputs in a loosely-coupled architecture.”
Response 7: The Examiner respectfully disagrees. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (that the particle filters are only required at the integrated, or multi-modal solution, that the claims require a tightly coupled solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it is clear from the multiple citations in Rohr, that the particle filters occur in each of the unimodal estimations, and that particle filters occur in the multimodal estimation steps as well.  Finally, Applicant’s argument for the requirement of a “tightly coupled” solution is not supported by Applicant’s claims.  
Argument 8: The Applicant states (page 18) “Correspondingly, it is inappropriate to interpret Kudrynski's teachings regarding reflectivity as disclosing a nearest object model. Applicant further notes that much of Kudrynski's teachings are limited to lidar, which due to the nature of signal, has errors and measurements that are completely different from radar, requiring different techniques and having no relevance to the specific nonlinear measurement model for radar measurements required by Applicant's claims.”
Response 8: The Examiner respectfully disagrees. First, the Examiner notes that Applicant has not addressed the rejection of claim 2 regarding the “radar range-based model” as cited by Rohr.  Therefore, as subsection (i) is rejected, then claim 2 is properly rejected.  Second, the applicant appears to be arguing that Kidrynski’s disclosure of a LIDAR and a radar make the rejection inappropriate.  If the Applicant requires that ONLY a radar be considered, then the commonly accepted language would be “consisting of” instead of the broader, more inclusive “comprising at least one of” in claim 2.  Finally, between the cited portions of paragraph 0289, Kudrynski explicitly teaches that the depth value of the 
Argument 9: The Applicant states (page 19) “Similarly, the Examiner's interpretation of Kudrynski's use of digital maps improperly concludes that it constitutes the closed-form model specified by claim 2. Paragraph [0109] of Applicant's specification explicitly discusses closed-form models and explain that there is mathematical, closed form that is expressed independent of any map, rendering Kudrynski's teachings irrelevant.”
Response 9: The Examiner respectfully disagrees. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (the particular limitation that must be in light of paragraph 0109 of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant has at least 20 different discussions of the “closed form”, as such, the Examiner gave the phrase only the consideration required by the amplifying limitation “based at least in part on a relation between an estimated state of the platform and … ranges to objects from the map”.  Kudrynski teaches using the map, radar and LIDAR as required by the optional rejections of claim 2.
Argument 10: The Applicant states “For example, claim 3 includes requirements for estimating range by casting rays. One of ordinary skill in the art would know that this is a term of art that refers to an algorithm having specific characteristics and is not simply a determination of depth and range.”
Response 10: The Examiner respectfully disagrees. Applicant’s specification only mentions “casting rays” in paragraph 0069, which states:  “When the measurement model is a radar range-based model, range may be estimated by casting rays between the platform and objects from the map information. Rohr teaches “casting rays” by using radar to measure distances between the radar and objects and the cited URDIS algorithm.  

Argument 11: The Applicant states “Similarly, the analysis regarding claim 4 also is irrelevant because Rohr is not providing teaching about measurement models of a state estimation technique. The discussion cited by the Examiner involves map information, but does not equate to the map matching specified by this claim.”  
Response 11: The Examiner respectfully disagrees. Rohr clearly teaches using any one of multiple sensors to match objects and landmarks of a system “to match the current scan into a semi-permanent 3D model of the local environment” as cited in the office action.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 7 – 9, 11, 14, 20, 22, 23, and 25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rohr, et al, U. S. Patent Application Publication 2016/0349362 (“Rohr”).
Regarding claim 1, Rohr teaches:
(Currently Amended) A method for providing an integrated navigation solution in real-time for a device within a moving platform, the method comprising: (Rohr, paragraph 0020, “[0020] Other features of an Adaptive Positioning System (APS) of the present invention synthesize one or more unimodal positioning systems by utilizing a variety of different, complementary methods and sensor types to estimate the multimodal a positioning system that synthesizes multiple location systems into a multimodal position of an vehicle; in realt-time).
a) receiving motion sensor data from a sensor assembly of the device, b) receiving radar measurements from at least one radar of the platform; (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-camera systems and IR/thermal imaging systems; 4) bearing based positional estimations 180 such as trilateration including optical and camera systems; 5) range and bearing estimations 140 such as LiDAR and SLAM; and 6) inertial sensing systems 150 using an inertial measuring unit.”; a multimodal position estimator system that uses GPS (based on range estimations); dead reckoning (based on odometer); direct frame measurement (based on radar or LIDAR matching); bearing information (based on camera); range and bearing (based on Simultaneous Localization and Mapping - SLAM); and onboard inertial sensors (INS) to estimate an object’s position; in this rejection, Rohr’s “Dead Reckoning Sensors” have been interpreted as the claimed “motion sensor” and “motion sensor data”
c) obtaining map information for an environment encompassing the platform; (Rohr, paragraph 0072, “[0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. … This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor… b) an ongoing local environment representation uses the last N depth scans from the URDIS to create a brief temporal memory … and c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map. [0095] Within the depth imagery category, each sensor modality has an appropriate filtering mechanism tailored to that modality (i.e. LiDAR, UWB Radar, stereo vision, etc.). After the filtering is finished a map matching algorithm is used to match the current scan into a semi-permanent 3D model of the local environment.”; a map of an environment that can be retrieved for present location, that can be updated for a temporal deviation, and that can updated based on observed changes to the map environment. Paragraph 0091 describes a “heatmap” of an Ultra Wideband system. Paragraph 0006 discusses multiple maps used in object location. Paragraph 0095 discusses how different location systems have different maps for locating an object’s position).
d) generating an integrated navigation solution (Rohr, paragraph 0078, “[0076] Each of these, and other positional sensor systems, creates, and provides to multimodal state estimator 120, a unimodal estimation 190 of an object’s position [0078] The APS of the present invention recognizes that an object’s actual position 210 is almost invariably different than the position estimated by one or more positional sensors. In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle”; that the individual systems make their input into the multimodal state estimator 120 to generate a “best estimation” of an object’s actual position).
based at least in part on the obtained motion sensor data using a nonlinear state estimation technique, wherein the nonlinear state estimation technique comprises using a nonlinear measurement model for radar measurements, and wherein the generating comprises: (Rohr, paragraph 0082-0087, “[0082] In one embodiment of the present invention, each of these unimodal estimations, each of which are arrived using a fusion of data collected by a plurality of sensors are treated as particles in a multimodal positional estimation state. [0083] Thus we can measure the health or fitness of the sensor in its determination of a particular positional estimation. We also understand the relationship between what we want to know, the position of the object, and the measurement or the fitness of a sensor. [0085] For each particle, or unimodal estimation we can evaluate how likely it is to be the correct position. Each particle or estimation can be given a weight or fitness score as to how likely it is indeed the position of our object. [0087] One embodiment of the present invention uses each positional state with a fitness score as a particle and thereafter applies particle filters. An algorithm places a score as to the fitness of each sensor’s ability to estimate the position of the object by way of a particle.”; that each unimodal system may have estimation error (i.e. a nonlinear measurement model which is defined by Applicant’s specification paragraph 0070 as a sensor based error); that these errors can be compared to other sensor errors and “graded” to produce a fitness of each sensor’s accuracy in estimating the object’s position).
i) using the obtained motion sensor data in the nonlinear state estimation technique; and (Rohr, paragraph 0129, “[0129] Uniquely identifiable ranging transmitters with a priori know locations are used as well as any number of dead reckoning tools such as compasses, wheel encoders, inertial sensors, gyroscopes, and fusion algorithms ( e.g. extended Kalman filter). The dead reckoning sensors provide a short term estimate of the relative offset of the vehicle in a local space, while the ranging transmitters are used to tie this space to a global frame.”; the Dead Reckoning Estimation (i.e. claimed motion sensor) uses compasses inertia sensors and gyroscopes to fuse an Extended Kalman Filter (EKF) to create an estimation; as is well known in the art, an EKF is a nonlinear estimation algorithm
ii) integrating the radar measurements directly by updating the nonlinear state estimation technique using the nonlinear measurement models and the map information; and e) providing the integrated navigation solution.  (Rohr, figure 2, paragraph 0077-0087, “[0077] FIG. 2 represent a positional estimation at an instant of time. As will be appreciated by one skilled in the art, the present invention’s estimation of an object’s position is iteratively and is continually updated based on determinations by each of a plurality of positional sensors. [0078] In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle. The remaining geometric figures represent each sensor’s unimodal estimation of the object’s position. [0082] In one embodiment of the present invention, each of these unimodal estimations, each of which are arrived using a fusion of data collected by a plurality of sensors are treated as particles in a multimodal positional estimation state. A particle filter is then applied to determine a multimodal estimation of the position of the object.”; a system can receive multiple unimodal estimates; the estimates have different reliability and accuracy data; the multimodal system can isolate and ignore erroneous unimodal inputs; the system can then use the data, estimation, and map data from each unimodal sensor to provide an estimated integrated navigation solution with an estimated error. See paragraphs 0082-0087 for a discussion on “particle filters” used to remove estimates).
Regarding claim 7, Rohr teaches:
The method of claim 1, wherein the nonlinear state estimation technique comprises at least one of: i) an error-state system model; (Rohr, figure 1, paragraph 0021-0028, “[0021] Most individual sensors have limitations that cannot be completely overcome. The embodiments of the present invention discussed below provide a way to mitigate individual sensor limitations through use of an adaptive positioning methodology that evaluates the current effectiveness of each sensor’s contribution to a positional estimation by iteratively comparing it with the other sensors currently used by the system. The APS creates a modular framework in which the sensor data is fully utilized when it is that each unimodal system may have an individually calculated position estimation and position error).
ii) a total-state system model, wherein the integrated navigation solution is output directly by the total-state model; and (Rohr, paragraph 0022-0023, “[0022] APS provides a means to intelligently fuse and filter disparate data to create a highly reliable, highly accurate positioning solution. … The system thereafter uses a multimodal estimator to identify a positional estimation based on the scatter-plot density of the of particles.”; that the unimodal position estimations are fed into a multimodal state estimator;).
iii) a system model receiving input from an additional state estimation technique that integrates the motion sensor data. (Rohr, paragraph 0019, “[0019]Using this range data a localization module-which is communicatively coupled to the dead reckoning module and the time-of-flight module updates the object positional frame of reference based on the collected data. [0022]  is designed to use commonly-used sensors, such as dead reckoning, combined with sub-optimally utilized sensors such as GPS, with unique sensors, such as Ultra-Wideband (UWB), providing critical redundancy in areas where other sensors fail”; that the dead reckoning module is used to integrate the time-dependent sensor data into a position estimator; thus each unimodal input is received and correlated at the multimodal state estimator; erroneous states may be removed or minimized, and only the more accurate position estimations are included in the navigation solution).
Regarding claim 8, Rohr teaches:
The method of claim 7, wherein the nonlinear state estimation technique comprises an error-state system model and (Rohr, paragraph 0021, “[0021] The APS creates a modular framework in which the sensor data is fully utilized when it is healthy, but that data is ignored or decremented in importance when it is not found to be accurate that inaccurate or unreliable data can be recognized (i.e. the system comprises an error-state system model)).
wherein providing the integrated navigation solution comprises correcting an inertial mechanization output with the updated nonlinear state estimation technique. (Rohr, paragraph 0075 and 0129, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; [0129] Uniquely identifiable ranging transmitters with a priori know locations are used as well as any number of dead reckoning tools such as compasses, wheel encoders, inertial sensors, gyroscopes, and fusion algorithms ( e.g. extended Kalman filter). The dead reckoning sensors provide a short term estimate of the relative offset of the vehicle in a local space, while the ranging transmitters are used to tie this space to a global frame.”; that the multimodal estimator system incorporates multiple unimodal sensors to including a dead reckoning inertial system (i.e. claimed motion sensor); that the fusion algorithm in the multimodal state estimator can be an extended Kalman filter (i.e. a non-linear state estimation)).
Regarding claim 9 and analogous claim 26, Rohr teaches The method of claim 7, wherein the system model comprises a system model receiving input from an additional state estimation technique, and wherein the additional state estimation technique integrates any one or any combination of: i) inertial sensor data; ii) odometer or means for obtaining platform speed data; iii) pressure sensor data; iv) magnetometer data; and v) absolute navigational information. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Regarding claim 11, Rohr teaches The method of claim 1, wherein the nonlinear state estimation technique comprises at least one of: i) a Particle Filter (PF); ii) a PF, wherein the PF comprises a Sampling/Importance Resampling (SIR) PF; and iii) a PF, wherein the PF comprises a Mixture PF. (Rohr, paragraph 0082-0090, “[0082] In one embodiment of the present invention, each of these unimodal estimations, each of which are arrived using a fusion of data collected by a plurality of sensors are treated as particles in a multimodal positional estimation state. A particle filter is then applied to determine a multimodal estimation of the position of the object. [0088] Particle filter methodology is often used to solve nonlinear filtering problems arising in signal processing and Bayesian statistical inference.”; that particle filters can be used at the unimodal level or the multimodal level to estimate a nonlinear solution to the position estimate).
Regarding claim 14, Rohr teaches The method of claim 1, further comprising integrating a source of absolute navigational information with the integrated navigation solution. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Regarding claim 20, Rohr teaches:
(Currently Amended) A system for providing an integrated navigation solution in real-time for a device within a moving platform, comprising: a device having a sensor assembly configured to output motion sensor data; (Rohr, paragraph 0020, “[0020] Other features of an Adaptive Positioning System (APS) of the present invention synthesize one or more unimodal positioning systems by utilizing a variety of different, complementary methods and sensor types to estimate the multimodal position of the object as well as the health/performance of the various sensors providing that position. [0067] Thus other sensor systems are likewise incorporated into APS. By feeding the enhanced position estimate into a real-time map-matching algorithm, APS can enhance sensor data elsewhere within the system and can also use the enhance position estimate to identify real-time changes in the environment.”; a positioning system that synthesizes multiple location systems into a multimodal position of an vehicle; in realt-time).
at least one radar of the platform configured to output radar measurements; and at least one processor, coupled to receive the motion sensor data, the radar measurements, and (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-camera systems and IR/thermal imaging systems; 4) bearing based positional estimations 180 such as trilateration including optical and camera systems; 5) range and bearing estimations 140 such as LiDAR and SLAM; and 6) inertial sensing systems 150 using an inertial measuring unit.”; a multimodal position estimator system that uses GPS (based on range estimations); dead reckoning (based on odometer); direct frame measurement (based on radar or LIDAR matching); bearing information (based on camera); range and bearing (based on Simultaneous Localization and Mapping - SLAM); and onboard inertial sensors (INS) to estimate an object’s position; in this rejection, Rohr’s “Dead Reckoning Sensors” have been interpreted as the claimed “motion sensor” and “motion sensor data”).
map information for an environment encompassing the platform, and operative to: (Rohr, paragraph 0072, “[0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. … This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor… b) an ongoing local environment representation uses the last N depth scans from the URDIS to create a brief temporal memory … and c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map. [0095] Within the depth imagery category, each sensor modality has an appropriate filtering mechanism tailored to that modality (i.e. a map of an environment that can be retrieved for present location, that can be updated for a temporal deviation, and that can updated based on observed changes to the map environment. Paragraph 0091 describes a “heatmap” of an Ultra Wideband system. Paragraph 0006 discusses multiple maps used in object location. Paragraph 0095 discusses how different location systems have different maps for locating an object’s position).
A) generate an integrated navigation solution (Rohr, paragraph 0078, “[0076] Each of these, and other positional sensor systems, creates, and provides to multimodal state estimator 120, a unimodal estimation 190 of an object’s position [0078] The APS of the present invention recognizes that an object’s actual position 210 is almost invariably different than the position estimated by one or more positional sensors. In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle”; that the individual systems make their input into the multimodal state estimator 120 to generate a “best estimation” of an object’s actual position).
based at least in part on the motion sensor data using a nonlinear state estimation technique, wherein the nonlinear state estimation technique comprises using a nonlinear measurement model for radar measurements, and wherein the at least one processor generates the integrated navigation solution by: (Rohr, paragraph 0082-0087, “[0082] In one embodiment of the present invention, each of these unimodal estimations, each of which are arrived using a fusion of data collected by a plurality of sensors are treated as particles in a multimodal positional estimation state. [0083] Thus we can measure the health or fitness of the sensor in its determination of a particular positional estimation. We also understand the relationship between what we want to know, the position of the object, and the measurement or the fitness of a sensor. [0085] For each particle, or unimodal estimation we can evaluate how likely it is to be the correct position. Each particle or estimation can be given a weight or fitness score as to how that each unimodal system may have estimation error (i.e. a nonlinear measurement model which is defined by Applicant’s specification paragraph 0070 as a sensor based error); that these errors can be compared to other sensor errors and “graded” to produce a fitness of each sensor’s accuracy in estimating the object’s position).
1) using the obtained motion sensor data in the nonlinear state estimation technique; and (Rohr, paragraph 0129, “[0129] Uniquely identifiable ranging transmitters with a priori know locations are used as well as any number of dead reckoning tools such as compasses, wheel encoders, inertial sensors, gyroscopes, and fusion algorithms ( e.g. extended Kalman filter). The dead reckoning sensors provide a short term estimate of the relative offset of the vehicle in a local space, while the ranging transmitters are used to tie this space to a global frame.”; the Dead Reckoning Estimation (i.e. claimed motion sensor) uses compasses inertia sensors and gyroscopes to fuse an Extended Kalman Filter (EKF) to create an estimation; as is well known in the art, an EKF is a nonlinear estimation algorithm).
2) integrating the radar measurements directly by updating the nonlinear state estimation technique using the nonlinear measurement models and the map information; and B) provide the integrated navigation solution. (Rohr, figure 2, paragraph 0077-0087, “[0077] FIG. 2 represent a positional estimation at an instant of time. As will be appreciated by one skilled in the art, the present invention’s estimation of an object’s position is iteratively and is continually updated based on determinations by each of a plurality of positional sensors. [0078] In this case the object’s actual position 120 is represented by a small dot surrounded by a triangle. The remaining geometric figures represent each sensor’s unimodal estimation of the object’s position. [0082] In one embodiment of the present invention, each of these unimodal estimations, each of a system can receive multiple unimodal estimates; the estimates have different reliability and accuracy data; the multimodal system can isolate and ignore erroneous unimodal inputs; the system can then use the data, estimation, and map data from each unimodal sensor to provide an estimated integrated navigation solution with an estimated error. See paragraphs 0082-0087 for a discussion on “particle filters” used to remove estimates).
Regarding claim 22, Rohr teaches:
The system of claim 20, wherein the nonlinear state estimation technique comprises at least one of: i) an error-state system model; (Rohr, figure 1, paragraph 0021-0028, “[0021] Most individual sensors have limitations that cannot be completely overcome. The embodiments of the present invention discussed below provide a way to mitigate individual sensor limitations through use of an adaptive positioning methodology that evaluates the current effectiveness of each sensor’s contribution to a positional estimation by iteratively comparing it with the other sensors currently used by the system. The APS creates a modular framework in which the sensor data is fully utilized when it is healthy, but that data is ignored or decremented in importance when it is not found to be accurate or reliable.”; that each unimodal system may have an individually calculated position estimation and position error).
ii) a total-state system model, wherein the integrated navigation solution is output directly by the total-state model; and (Rohr, paragraph 0022-0023, “[0022] APS provides a means to intelligently fuse and filter disparate data to create a highly reliable, highly accurate positioning solution. … The system thereafter uses a multimodal estimator to identify a positional estimation based on the scatter-plot density of the of particles.”; that the unimodal position estimations are fed into a multimodal state estimator;
iii) a system model receiving input from an additional state estimation technique that integrates the motion sensor data. (Rohr, paragraph 0019, “[0019]Using this range data a localization module-which is communicatively coupled to the dead reckoning module and the time-of-flight module updates the object positional frame of reference based on the collected data. [0022] The APS is designed to use commonly-used sensors, such as dead reckoning, combined with sub-optimally utilized sensors such as GPS, with unique sensors, such as Ultra-Wideband (UWB), providing critical redundancy in areas where other sensors fail”; that the dead reckoning module is used to integrate the time-dependent sensor data into a position estimator; thus each unimodal input is received and correlated at the multimodal state estimator; erroneous states may be removed or minimized, and only the more accurate position estimations are included in the navigation solution).
Regarding claim 23, Rohr teaches The system of claim 20, wherein the sensor assembly includes an accelerometer and a gyroscope. (Rohr, paragraph 0015, “[0015] Inertial navigation units (INUs), consisting of accelerometers, gyroscopes and magnetometers, may be employed to track an individual node’s position and orientation over time.”; that a motions sensing sensor can comprise an accelerometer and gyroscope).
Regarding claim 25, Rohr teaches The system of claim 20, further comprising a source of absolute navigational information. (Rohr, figure 1, paragraph 0075, “[0075] The APS 100 includes a multimodal positional state estimator 120 which receives positional estimations from a plurality of positional sensors. In one embodiment of the present invention different positional sensors include: 1) range based estimation 130 such as GPS or UWB technology, as well as combinations of peer to peer (P2P) active ranging system such as P2P ultra-wideband radios, P2P ultra-low power Bluetooth, P2P acoustic ranging, etc.; 2) dead reckoning systems 160 using some combination of wheel encoders, inertial sensors, compasses and tilt sensors; 3) direct relative frame measurement 170 and optical feature-based positioning using some combination of lasers, cameras, stereo vision systems, multi-that the multimodal position estimator can receive unimodal inputs from GPS (i.e. based on absolute navigation information); dead reckoning estimate (i.e. based on inertial sensors and odometers)).
Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2 – 6, 17 – 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohr in view of Kudrynski, et al, U. S. Patent Application Publication 2019/0003838 (“Kudrynski”).
Regarding claim 2, Rohr teaches the method of claim 1.
Rohr teaches:
wherein the measurement model comprises at least one of: i) a radar range-based model  (Rohr, paragraph 0059, “[0059] In the interest of clarity, and for purposes of the present invention, “unimodal” is a probability distribution which has a single mode. A each sensor can have a Gaussian, normal distribution of its position estimation, as cited above the positions estimates include range, azimuth and velocity components).
based at least in part on a probability distribution of measured ranges using an estimated state of the platform and the map information; (Rohr, paragraph 0089, “[0089] Particle filtering methodology uses a genetic type mutation-selection sampling approach, with a set of particles (also called individuals, or samples) to represent the posterior distribution of some stochastic process given some noisy and/or partial observations. The state-space model can be nonlinear and the initial state and noise distributions can take any form required.”; each particle (which is related to each sample parameter measured by each sensor) has a probability distribution; that the model for each can be nonlinear and processed for noise or partial observations).
Rohr does not explicitly teach:
ii) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information;
iii) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and iv) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements..
Kudrynski teaches:
ii) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information; (Kudrynski, paragraph 0170, “[0170] For example, the localization reference data may be based upon a reference scan using a variety of sensor types, including a laser scanner, camera and radar scanner. [0173] For example, where the reference data is based upon data obtained from a laser scanner and a radar scanner, and the vehicle has only a radar scanner, the radar reflectivity value may be used to select those points for inclusion in the 3D point cloud that would be expected to be sensed by the radar scanner of the vehicle. [0288] As described above, the pixels of the depth map data for the localization reference data include a depth channel … and a third channel includes data indicative of a radar reflectivity of the object at the pixel position. [0289] Each pixel has a position corresponding to a particular distance along the road reference line (x-direction), and a height above the road reference line (y-direction). …  In a third channel c3, the pixel may have a radar reflectivity value indicative of a mean local reflectivity of radar points at around c1 distance from the reference plane.”; that a radar scanner can collect data; that the data from the radar 3D point cloud can be used for precise location; that the closest data from the point cloud can be used to determine the closest item to a vehicle, such as a tree in front of a building; that the measurements can be used in positioning a vehicle in space).
iii) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and iv) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements. (Kudrynski, paragraph 0277, 0295-0299, “[0277] Accordingly, it will be appreciated, that the positioning information, e.g. the depth maps (or images), is always available (even if no sharp objects are available in the surroundings), compact (storing whole world’s road network is possible), and enables precision comparable or even better than other approaches. [0295] FIG. 20A illustrates a reference depth map, i.e. image, and a corresponding depth map or image that a digital map is available, that the digital map “point cloud” can be compared to radar returns “point cloud” to provide a vehicle location in space; because this uses a radar map database as the reference and uses a statistical model of the actual radar data - it is considered a “closed-mode” in accordance with Applicant’s specification).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to improve methods of determining the position of a device and vehicle using a fused solution obtained from GPS, radar, camera and LIDAR sensors (paragraph 0253-0255). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Kudrynski to Rohr before the effective filing date of the claimed invention in order to combine Kudrynski’s multimodal sensors into a precise location using a probability model of the closest object with Rohr’s multimodal sensors into a precise location using probability models.  The probability models from Kudrynski and Rohr merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Rohr, as modified by Kudrynski, teaches the method of claim 2.
Rohr further teaches:
wherein the measurement model comprises a radar range-based model and (Rohr, paragraph 0289, “[0025] An important aspect of the Adaptive Positioning System is the ability to use radar depth imagery to provide a temporal and spatial context for reasoning about position within the local frame of reference.”; a radar can be used to create a model or an image of the surrounding frame of reference).
wherein the radar range-based model estimates range by casting rays between the platform and objects from the map information. (Rohr, paragraph 0026, 0073-0074, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment a radar model that uses multiple antennas in multiple directions (i.e. casting rays) to build a radar image of the local environment).
Regarding claim 4, Rohr, as modified by Kudrynski, teaches the method of claim 2.
Rohr further teaches wherein the measurement model comprises a radar closed-form model, further comprising any one or any combination of: i) classifying a detected object using the radar measurements and determining a first correspondence between the classified object and an object from the map information; and ii) classifying a detected object using data from a supplemental sensor, determining a first correspondence between the classified object and the radar measurements, and determining a second correspondence between the classified object and an object from the map information. (Rohr, paragraph 0092, “[0092] The presentation invention also uses range measurements to both moving and stationary positioning landmarks as long as the position of the landmark is known. … Each of these can contribute to a coherent position estimate for the group. In this scheme each module/entity is essentially given a vote on its own position and each module can also contribute to a collaborative assessment of the validity of other modules position estimates. The APS dynamically balances dependence on active range modules (i.e. UWB active ranging tags) with the use of passive landmarks (i.e. RFID tags), and organic features (i.e. an actual natural landmark or obstacle) that can be perceived through use of LiDAR, cameras, radar, etc. APS can use all of these or any combination and provides a systematic means for combining the ranges to these various landmarks. [0095] Within the depth imagery category, each sensor modality has an appropriate filtering mechanism tailored to that modality (i.e. LiDAR, UWB Radar, stereo vision, etc.). After the filtering is finished a map matching algorithm is used to match the current scan into a semi-permanent 3D model of the local environment.”; an APS system that can independently use multiple sensors, cull the ranges from the sensor data, and then compare the independent range profiles to the map information to build independent map matching algorithms which are then compared to locate a vehicle in space).
Regarding claim 5, Rohr, as modified by Kudrynski, teaches the method of claim 2.
Rohr further teaches wherein the nonlinear measurement model further comprises models for radar-related errors comprising any one or any combination of environmental errors, sensor-based errors and dynamic errors. (Rohr, paragraph 0021-0026, “[0026] URDIS allows the APS system to reference organic, ubiquitous features in the world either as a priori contextual backdrops or as recent local-environment representations that can be used to reduce odometric drift and error until the next active landmark (i.e. another UWB module) can be located. Even if no other active landmark is identified, the use of URDIS and other UWB-radar systems offer the potential for dramatic improvements in positioning. [0021] Additionally, when a sensor’s accuracy is found to questionable, other sensors can be used to determine the relative health of that sensor by reconciling errors at each of a plurality of unimodal positional estimations.”; that a sub-system error in one sensor (i.e. the nonlinear measurement comprises a radar-related error) can be compensated or corrected when other sensors are combined in the ultimate location solution).
Regarding claim 6, Rohr, as modified by Kudrynski, teaches the method of claim 2.
Rohr further teaches wherein the nonlinear measurement model is configured to handle errors in the map information. (Rohr, paragraph 0022-0023, “[0022] APS provides a means to intelligently fuse and filter disparate data to create a highly reliable, highly accurate positioning solution. At its core the APS is unique because it is designed around the expectation of sensor failure. [0023] Moreover, the present invention uses its understanding of historical sensor failure to modify an object’s behavior to minimize degraded-sensor operations and to maximize the accuracy of positional estimation.”; an APS system is designed to compare solutions from multiple sensors and to maximize accuracy of position estimation; that is designed to determine which sensor may be degraded, and to minimize the degraded input to the final position estimation).
Rohr teaches the method of claim 1.
Rohr teaches wherein the map information was built  (Rohr, paragraph 0072, “[0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. …  This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor provides a contextual backdrop for positioning; c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map for future positioning purposes.”; that ultra wideband radar depth imagery system (URDIS) data can be used to create and update map information in a database; that the sensed data can be a measure of sensed radar reflectivity).
Rohr does not explicitly teach using radar measurements..
Kudrynski teaches using radar measurements. (Kudrynski, paragraph 0045, “[0045] The sensed data may be obtained from one or more sensors as earlier described. In preferred embodiments the or each pixel includes at least one channel indicative of a value of a given type of sensed reflectivity. Each pixel may comprise one or more of: … a channel indicative of a value of a sensed radar reflectivity.”; the inherent statement that radar images are based on radar returned measurements, without a differential in measured radar returns, the image would only present noise).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to improve methods of determining the position of a device and vehicle using a fused solution obtained from GPS, radar, camera and LIDAR sensors (paragraph 0253-0255).
Regarding claim 18, Rohr, as modified by Kudrynski, teaches the method of claim 17.
Kudrynski further teaches wherein the map information further comprises reflected power information from radar measurements. (Kudrynski, paragraph 0045, “[0045] The sensed data may be obtained from one or more sensors as earlier described. In preferred embodiments the or each pixel includes at least one channel indicative of a value of a given type of sensed reflectivity. Each pixel may comprise one or more of: … a channel indicative of a value of a sensed radar reflectivity.”; that radar reflections, and the value of the sensed radar reflections (i.e. reflected power) are stored as sensed data).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to improve methods of determining the position of a device and vehicle using a fused solution obtained from GPS, radar, camera and LIDAR sensors (paragraph 0253-0255).
Regarding claim 19, Rohr teaches the method of claim 1.
Rohr teaches wherein the map is built using a simultaneous localization and mapping technique. (Rohr, paragraph 0072 and 0096, “[0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. … This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor… b) an ongoing local environment representation uses the last N depth scans from the URDIS to create a brief temporal memory … and c) the URDIS data can be used for identifying what is changing in the environment which allows those changes to be either added to the local environment map. [0096] The multimodal estimator can use range and bearing measurements of a LiDAR system simultaneously with landmark positional estimates from SLAM and from the UWB radar depth imagery.”; that the radar map can be simultaneously updated using the last N scans, and that the new data can simultaneously be used for position estimation, which is a description of SLAM).
Rohr does not explicitly teach:
further comprising building a map of objects detected
using the radar measurements,.
Kudrynski teaches:
further comprising building a map of objects detected (Kudrynski, paragraph 0072, “[0072] One novel aspect of the Invention is the use of URDIS modality as part of the dynamic positioning process. …  This reference functions in the following ways: a) an a priori characterization of the environment by the URDIS sensor provides a contextual backdrop for positioning; c) the URDIS data can be used for identifying what is changing that ultra wideband radar depth imagery system (URDIS) data can be used to create and update map information in a database; that the sensed data can be a measure of sensed radar reflectivity).
using the radar measurements, (Kudrynski, paragraph 0045, “[0045] The sensed data may be obtained from one or more sensors as earlier described. In preferred embodiments the or each pixel includes at least one channel indicative of a value of a given type of sensed reflectivity. Each pixel may comprise one or more of: … a channel indicative of a value of a sensed radar reflectivity.”; that radar reflections, and the value of the sensed radar reflections (i.e. reflected power) are stored as sensed data).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to improve methods of determining the position of a device and vehicle using a fused solution obtained from GPS, radar, camera and LIDAR sensors (paragraph 0253-0255).
Regarding claim 21, Rohr teaches the system of claim 20.
Rohr teaches:
wherein the measurement model comprises at least one of: i) a radar range-based model  (Rohr, paragraph 0059, “[0059] In the interest of clarity, and for purposes of the present invention, “unimodal” is a probability distribution which has a single mode. A normal distribution is unimodal. As applied to the present invention a unimodal positional estimate is one that a single or unified estimation of the position of an object.”; each sensor can have a Gaussian, normal distribution of its position estimation, as cited above the positions estimates include range, azimuth and velocity components).
based at least in part on a probability distribution of measured ranges using an estimated state of the platform and the map information; (Rohr, paragraph 0089, “[0089] Particle filtering methodology uses a genetic type mutation-selection sampling approach, with a set of particles (also called individuals, or samples) to represent the each particle (which is related to each sample parameter measured by each sensor) has a probability distribution; that the model for each can be nonlinear and processed for noise or partial observations).
Rohr does not explicitly teach:
ii) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information;
iii) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and iv) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements..
Kudrynski teaches:
ii) a radar nearest object likelihood model based at least in part on a probability distribution of distance to an object detected using the radar measurements, an estimated state of the platform and a nearest object identification from the map information; (Kudrynski, paragraph 0170, “[0170] For example, the localization reference data may be based upon a reference scan using a variety of sensor types, including a laser scanner, camera and radar scanner. [0173] For example, where the reference data is based upon data obtained from a laser scanner and a radar scanner, and the vehicle has only a radar scanner, the radar reflectivity value may be used to select those points for inclusion in the 3D point cloud that would be expected to be sensed by the radar scanner of the vehicle. [0288] As described above, the pixels of the depth map data for the localization reference data include a depth channel … and a third that a radar scanner can collect data; that the data from the radar 3D point cloud can be used for precise location; that the closest data from the point cloud can be used to determine the closest item to a vehicle, such as a tree in front of a building; that the measurements can be used in positioning a vehicle in space).
iii) a radar map matching model based at least in part on a probability distribution derived by correlating a global map derived from the map information to a local map generated using the radar measurement and an estimated state of the platform; and iv) a radar closed-form model based at least in part on a relation between an estimated state of the platform and ranges to objects from the map information derived from the radar measurements. (Kudrynski, paragraph 0277, 0295-0299, “[0277] Accordingly, it will be appreciated, that the positioning information, e.g. the depth maps (or images), is always available (even if no sharp objects are available in the surroundings), compact (storing whole world’s road network is possible), and enables precision comparable or even better than other approaches. [0295] FIG. 20A illustrates a reference depth map, i.e. image, and a corresponding depth map or image based on real time sensor data from a vehicle that may be compared to determine a lateral offset alignment of the depth maps.”; that a digital map is available, that the digital map “point cloud” can be compared to radar returns “point cloud” to provide a vehicle location in space; because this uses a radar map database as the reference and uses a statistical model of the actual radar data - it is considered a “closed-mode” in accordance with Applicant’s specification).
In view of the teachings of Kudrynski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to improve methods of Kudrynski to Rohr before the effective filing date of the claimed invention in order to combine Kudrynski’s multimodal sensors into a precise location using a probability model of the closest object with Rohr’s multimodal sensors into a precise location using probability models.  The probability models from Kudrynski and Rohr merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 10, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohr in view of Tan, et al, U. S. Patent Application Publication 2007/0222674 (“Tan”).
Regarding claim 10, Rohr teaches the method of claim 7.
Rohr teaches wherein the system model of the nonlinear state estimation technique (Rohr, paragraph 0007, “[0007] Dead reckoning is susceptible to sensor error and to cumulative errors from aggregation of inaccuracies inherent in time-distance-direction measurements.”; that errors exist in an INS, dead reckoning system that can be corrected using a EKF described in claim 1).
Rohr does not explicitly teach further comprises a motion sensor error model..
Tan teaches further comprises a motion sensor error model. (Tan, paragraph 0044, “[0044] A variety of different combinations of GPS and INS, or other sensors are used in embodiments of the invention. Loosely coupled or tightly coupled or deeply coupled data are combinations derived using a different mix of data from GPS, INS or other position indication data using different sets of mathematical formula, filter equations or constraints. … Some computational positioning methods rely heavily on INS data integration and use GPS data primarily for position initialization and the estimation of the INS bias and noise components such as tightly-coupled GPS/INS schemes. [0027] In one embodiment for reducing noise in step 106, data association and filter methods, such as probabilistic data association methods, fuzzy logic rules, or rule-based voting or selection, are used to produce a candidate position list. The filter methods continuously generate, estimate or confirm the associated probability measures of a tightly coupled system, using EKF, is used to update a motions sensor (INS) error in position. This can be a loosely coupled or tightly coupled system that uses the inputs from the GPS, INS, and other motions sensors such as a radar).
In view of the teachings of Tan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to use coupling between systems to improve the position estimate and correct for position error (paragraph 0010-0011). Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Tan to Rohr and Kudrynski before the effective filing date of the claimed invention in order to combine Tan’s explicitly coupled position systems using EKF and Rohr / Kudrynski’s implicitly coupled position systems using EKF.  The explicit coupled position system and implicit coupled position system merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Rohr teaches the method of claim 1.
Rohr does not explicitly teach further comprising using Doppler shift as a measurement update to the nonlinear state estimation technique..
Tan teaches further comprising using Doppler shift as a measurement update to the nonlinear state estimation technique. (Tan, paragraph 0040 and 0054, “[0040] In one embodiment, the tightly coupled integration method uses raw GPS measurements, such as pseudorange and Doppler, and combines them with the INS measurements in the integrated centralized Kalman filter to provide an optimal navigation solution. [0054] In one embodiment, DGPS/motion integration with vehicle model computation module 306 integrates motion sensors and DGPS data using filters based on the vehicle static or dynamic model. Motion sensors may include but not be limited to steering angle, throttle position/angle, speed sensors (Doppler, radar, engine/transmission toothwheel pickups), braking sensors, that Doppler information from the GPS signal and from a radar system can be used to provide a more accurate navigation solution).
In view of the teachings of Tan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to use coupling between systems to improve the position estimate and correct for position error (paragraph 0010-0011).
Regarding claim 16, Rohr teaches the method of claim 1.
Rohr does not explicitly teach further comprising estimating a relative update for the platform using at least one of an object flow analysis from the radar measurements and Doppler information from the radar measurements..
Tan teaches further comprising estimating a relative update for the platform using at least one of an object flow analysis from the radar measurements and Doppler information from the radar measurements. (Tan, paragraph 0040 and 0054, “[0040] In one embodiment, the tightly coupled integration method uses raw GPS measurements, such as pseudorange and Doppler, and combines them with the INS measurements in the integrated centralized Kalman filter to provide an optimal navigation solution. [0054] In one embodiment, DGPS/motion integration with vehicle model computation module 306 integrates motion sensors and DGPS data using filters based on the vehicle static or dynamic model. Motion sensors may include but not be limited to steering angle, throttle position/angle, speed sensors (Doppler, radar, engine/transmission toothwheel pickups), braking sensors, or distance traveled indicators.”; that Doppler information from the GPS signal and from a radar system can be used to provide a more accurate navigation solution).
In view of the teachings of Tan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to use coupling between systems to improve the position estimate and correct for position error (paragraph 0010-0011).
s 12, 13, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohr in view of Meyer, T., U. S. Patent Application Publication 2004/0140405 (“Meyer”).
Regarding claim 12, Rohr teaches the method of claim 1.
Rohr does not explicitly teach further comprising determining a misalignment between a frame of the sensor assembly and a frame of the platform, wherein the misalignment is at least one of: i) a mounting misalignment; and ii) a varying misalignment..
Meyer teaches further comprising determining a misalignment between a frame of the sensor assembly and a frame of the platform, wherein the misalignment is at least one of: i) a mounting misalignment; and ii) a varying misalignment. (Meyer, paragraph 0069-0071, “[0069] Aligning the specific force acceleration with the rail frame may be done by defining a rotation matrix that takes accelerometer (A) coordinates to rail (R) coordinates. This is defined by two successive rotations; firstly a rotation from accelerometer (A) coordinates to locomotive cab (C) coordinates (given by matrix C:A-C), followed by a rotation from cab (C) coordinates to rail (R) coordinates.  [0071] [0071] Rotation C:A-C accounts for the static (i.e. constant) mounting misalignment between LDS production-calibrated sensitive axes and the locomotive’s longitudinal, lateral, and vertical axes. Practical limitations to how accurately misalignment can be measured upon LDS installation give rise to unknown, but constant errors in C:A-C.”; an misalignment error in an INS between the frame of a vehicle can be compensated with a rotation matrix).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to provide timely a timely accurate autonomous train location with sufficient accuracy to apply track switch decisions.
Regarding claim 13, Rohr teaches the method of claim 1.
Rohr does not explicitly teach:
further comprising determining a misalignment between a frame of the sensor assembly and a frame of the platform,
wherein the misalignment is determined using any one or any combination of: i) a source of absolute velocity; ii) a radius of rotation calculated from the motion sensor data; and iii) leveled horizontal components of acceleration readings along forward and lateral axes from the motion sensor data..
Meyer teaches:
further comprising determining a misalignment between a frame of the sensor assembly and a frame of the platform, (Meyer, paragraph 0069-0071, “[0069] Aligning the specific force acceleration with the rail frame may be done by defining a rotation matrix that takes accelerometer (A) coordinates to rail (R) coordinates. This is defined by two successive rotations; firstly a rotation from accelerometer (A) coordinates to locomotive cab (C) coordinates (given by matrix C:A-C), followed by a rotation from cab (C) coordinates to rail (R) coordinates.  [0071] [0071] Rotation C:A-C accounts for the static (i.e. constant) mounting misalignment between LDS production-calibrated sensitive axes and the locomotive’s longitudinal, lateral, and vertical axes. Practical limitations to how accurately misalignment can be measured upon LDS installation give rise to unknown, but constant errors in C:A-C.”; an misalignment error in an INS between the frame of a vehicle can be compensated with a rotation matrix).
wherein the misalignment is determined using any one or any combination of: i) a source of absolute velocity; ii) a radius of rotation calculated from the motion sensor data; and iii) leveled horizontal components of acceleration readings along forward and lateral axes from the motion sensor data. (Meyer, paragraph 0107, “[0107] The error model states for functional block 400 include strapdown-computed position errors, strapdown computed velocity errors, and strapdown-computed alignment errors, the locomotive longitudinal distance error, the along-track distance error, the inertial sensor bias and scale factor errors, the locomotive cab mount installation misalignment, the locomotive cab sway, the GPS/DGPS position and velocity fix errors, the tachometer-based distance-per- pulse scale factor error, and the track profile longitude, latitude, grade, super elevation, and heading parameter errors.”; the misalignments can be compensated for using any computed error functions including strap-down computer velocity errors).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to provide timely a timely accurate autonomous train location with sufficient accuracy to apply track switch decisions.
Regarding claim 24, Rohr teaches the system of claim 23.
Rohr does not explicitly teach wherein the sensor assembly is implemented as a Micro Electro Mechanical System (MEMS)..
Meyer teaches wherein the sensor assembly is implemented as a Micro Electro Mechanical System (MEMS). (Meyer, paragraph 0044, “[0044] The accelerometers are preferably of the microelectronic type in which a pendulum is etched from a silicon substrate between conductive capacitor plates; acceleration induced forces on the pendulum cause changes in the relative capacitance value; an integrated restoring loop ( or equivalent) provides an indication of the acceleration being experienced along the sensitive axis.”; that MEMS are well known in the art and can be used in place of conventional pendulum type accelerometers in a motions sensing device).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohr at the time the invention was made in order to provide timely a timely accurate autonomous train location with sufficient accuracy to apply track switch decisions.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648